Name: 2012/449/EU: Commission Implementing Decision of 27Ã July 2012 amending Decision 2003/467/EC as regards the declaration of Latvia as officially enzootic-bovine-leukosis-free Member State (notified under document C(2012) 5185) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  agricultural policy;  Europe;  agricultural activity
 Date Published: 2012-07-31

 31.7.2012 EN Official Journal of the European Union L 203/66 COMMISSION IMPLEMENTING DECISION of 27 July 2012 amending Decision 2003/467/EC as regards the declaration of Latvia as officially enzootic-bovine-leukosis-free Member State (notified under document C(2012) 5185) (Text with EEA relevance) (2012/449/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex D(I)(E) thereto, Whereas: (1) Directive 64/432/EEC applies to trade within the Union in bovine animals and swine. It lays down the conditions whereby a Member State or region of a Member State may be declared officially enzootic-bovine-leukosis-free as regards bovine herds. (2) Annex III to Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (2) lists the Member States and regions thereof which are declared officially enzootic-bovine-leukosis-free. (3) Latvia has submitted to the Commission documentation demonstrating compliance with the conditions for the officially enzootic-bovine-leukosis-free status laid down in Directive 64/432/EEC for its whole territory. (4) Following the evaluation of the documentation submitted by Latvia, that Member State should be declared as officially enzootic-bovine-leukosis-free. (5) Decision 2003/467/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex III to Decision 2003/467/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 July 2012. For the Commission John DALLI Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 156, 25.6.2003, p. 74. ANNEX In Annex III to Decision 2003/467/EC, Chapter 1 is replaced by the following: CHAPTER 1 Officially enzootic-bovine-leukosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany IE Ireland ES Spain FR France CY Cyprus LV Latvia LT Lithuania LU Luxembourg NL Netherlands AT Austria SI Slovenia SK Slovakia FI Finland SE Sweden UK United Kingdom